—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered September 23, 1997, convicting him of sexual abuse in the first degree, sexual abuse in the second degree (two counts), sexual abuse in the third degree, and endangering the welfare of a child, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Santucci, J. P., Joy, Gold-stein and Peuerstein, JJ., concur.